Stephens, J.
The evidence adduced before the industrial commission was sufficient to authorize the finding by the commission that the claimant, who was the wife of the deceased employee, had at the time of the accident to the employee which caused his death, voluntarily and without cause deserted and abandoned him, and was neither legally nor in fact a dependent upon him. The judgment of the commission* denying" compensation was properly affirmed by the superior court.

Judgment affirmed..


Jenlcins, P. J., and Bell, J., concur.